             Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JUAN FRANCISCO GALDAMEZ
 HERNANDEZ
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                           Civil Action No. __________________

 MADE IN SUD, LLC
 d/b/a NAPOLI PASTA BAR
 4200 Mozart Brigade Lane, Apt. Q2
 Fairfax, VA 22033

 ANTONIO FERRARO
 4200 Mozart Brigade Lane, Apt. Q2
 Fairfax, VA 22033

        Defendants.


                                          COMPLAINT

1.     While Plaintiff worked at Napoli Pasta Bar as a server and bartender, Defendants did not

pay Plaintiff minimum and overtime wages. Defendants also wrongfully appropriated some of

Plaintiff’s tips and failed to pay Plaintiff extra when he worked a “split shift.”

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay regu-

lar, minimum, and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”),

D.C. Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.
               Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 2 of 11



                                       Jurisdiction and Venue

3.        Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.        Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                                Parties

5.        Plaintiff Juan Francisco Galdamez Hernandez is an adult resident of the District of Co-

lumbia.

6.        Defendant Made In Sud, LLC is a District of Columbia corporate entity. It does business

as Napoli Pasta Bar. Its principal place of business is registered as 4200 Mozart Brigade Lane,

Apt. Q2, Fairfax, VA 22033. Its registered agent for service of process is Corporation Service

Company, 1090 Vermont Avenue NW, Washington, DC 20005.

7.        Defendant Antonio Ferraro is an adult resident of Virginia. He resides at 4200 Mozart

Brigade Lane, Apt. Q2, Fairfax, VA 22033. He is an owner and officer of Defendant Made In

Sud, LLC. He exercises exclusive control over the operations of Made In Sud, LLC — including

its pay practices.

                                         Factual Allegations
8.        Defendants own and operate “Napoli Pasta Bar,” located at 2737 Sherman Avenue NW,

Washington, DC 20001.

9.        Plaintiff worked at Napoli Pasta Bar from approximately May 13, 2018 through approxi-

mately August 19, 2019.




                                                   2
              Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 3 of 11



10.    Plaintiff worked at Napoli Pasta Bar as a server and bartender.

11.    Plaintiff’s job duties at Napoli Pasta Bar primarily consisted of setting up the bar, tables

and workstations, serving customers, and cleaning the restaurant.

12.    Plaintiff typically and customarily worked approximately 36.5–47.0 hours per week.

13.    At all relevant times, Defendants paid Plaintiff $5.00 per hour.

14.    In addition to his hourly wage of $5.00, Plaintiff also earned tips from customers.

15.    Plaintiff often worked more than forty hours per workweek for Defendants.

16.    Defendants did not pay Plaintiff the appropriate overtime wage.

17.    To the extent Defendants were eligible for a tip credit, Defendants were only eligible for

a tip credit of $9.17 from July 1, 2017 through June 30, 2018, $9.36 from July 1, 2018 through

June 30, 2019, and $9.55 from July 1, 2019 through the present.

18.    Defendants were required to pay Plaintiff at least the following overtime rates:

       i.      $9.58 ($12.50 minimum wage × 1.5 ₋ $9.17 tip credit) from July 1, 2017 through

       June 30, 2018;

       ii.     $10.52 ($13.25 minimum wage × 1.5 ₋ $9.36 tip credit) from July 1, 2018 through

       June 30, 2019; and

       iii.     $11.45 ($14.00 minimum wage × 1.5 ₋ $9.55 tip credit) from July 1, 2019

       through the present.

19.    However, Defendants only paid Plaintiff $7.50 in wages for each overtime hour.




                                                 3
             Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 4 of 11



20.    For example, during the pay period of March 25, 2019 through April 7, 2019, Defendants

paid Plaintiff $7.50 per hour, as shown on the following paystub:




21.    In addition to not paying overtime wages, Defendants did not always allow Plaintiff to

keep all the tips that he had earned.

22.    After processing a customer’s payment, Plaintiff entered the tip that was left for him into

Defendants’ point of sale system. After Plaintiff had entered his tip into the point of sale system,

Defendants would sometimes go into the point of sale system and edit the entry by moving the

decimal point over two spaces — thereby reducing Plaintiff’s tip earnings by 99%.

23.    For example, on the following receipts from June 29, 2019, Defendants changed the

amount of Plaintiff’s tip from $32.00 to $0.32. On information and belief, Defendants diverted

the difference ($32.00 – $0.32 = $31.68) to themselves.




                                                 4
             Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 5 of 11




24.    On average, this practice caused Plaintiff to lose approximately $300.00 in tips per week.

25.    On information and belief, Defendants owe Plaintiff approximately $19,80.00 in misap-

propriated tips.

26.    Moreover, because they took some of Plaintiff’s tips, Defendants are ineligible to claim a

tip credit. As a result, Defendants owe Plaintiff unpaid minimum wages equivalent to the differ-

ence between $5.00 an hour (the rate they paid him) and the applicable D.C. minimum wage.




                                               5
            Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 6 of 11



27.    Finally, the District of Columbia required Defendants to pay Plaintiff for one additional

hour at the applicable minimum wage rate for each day he worked a “split shift.” See 7 DCMR

§§ 906.1, 999.2.

28.    Plaintiff typically and customarily worked on Sundays from 10:00 a.m. to 10:00 p.m.,

with a two-hour lunch break.

29.    Defendants owe Plaintiff one hour of the applicable D.C. minimum wage for each day he

worked such a “split shift.”

30.    For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $50,000.00 in regular, minimum, and overtime wages (excluding liqui-

dated damages).

31.    Defendant Antonio Ferraro personally hired Plaintiff.

32.    Defendant Antonio Ferraro personally fired Plaintiff.

33.    Defendant Antonio Ferraro set Plaintiff’s work schedule.

34.    Defendant Antonio Ferraro set Plaintiff’s pay rate.

35.    Defendant Antonio Ferraro supervised Plaintiff.

36.    Defendant Antonio Ferraro signed Plaintiff’s paychecks.

37.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

38.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

39.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

40.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.




                                                6
             Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 7 of 11



41.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

42.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable D.C. minimum wage.

43.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to Plaintiff.

44.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

45.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

46.    At all relevant times, Defendants had employees who handled food products, such as

chicken, pork, or vegetables, that had been raised or grown outside of the District of Columbia.

                                             COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
47.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

48.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

49.    The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

50.    The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.




                                                    7
            Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 8 of 11



51.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

52.    Defendants violated the FLSA by knowingly failing to pay Plaintiff the required mini-

mum wage.

53.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

54.    Defendants’ violations of the FLSA were willful.

55.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT I I
                     FAILURE TO PAY REGULAR, MINIMUM, AND
                      OVERTIME WAGES UNDER THE DCMWA

56.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

57.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

58.    The DCMWA requires that employers pay non-exempt employees at least $12.50 per

hour from July 1, 2017 through June 30, 2018, $13.25 per hour from July 1, 2018 through June

30, 2019, and $14.00 per hour from July 1, 2019 through the present. D.C. Code § 32-1003(a).




                                                 8
             Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 9 of 11



59.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

60.    Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

61.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff the appropriate

overtime wage for hours worked in excess of forty hours in any one workweek.

62.    Defendants violated the DCMWA by knowingly failing to pay Plaintiffs one additional

hour at the applicable minimum wage for days when Plaintiffs worked a “split shift.”

63.    Defendants’ violations of the DCMWA were willful.

64.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

regular, minimum, and overtime wages, an amount equal to three times the unpaid regular, mini-

mum and overtime wages as liquidated damages, court costs, reasonable attorney’s fees and ex-

penses, interest, and any other relief deemed appropriate by the Court.

                                          COUNT I I I
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

65.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

66.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

67.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).




                                                 9
            Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 10 of 11



68.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

69.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

70.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including regular, minimum, and overtime wages.

71.    Defendants’ violations of the DCWPCL were willful.

72.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court. See Martinez v. Asian 328, LLC, 220 F. supp. 3d 117, 123 (D.D.C. 2016)

(“[T]he liquidated-damages provision of the DCWPCL awards treble damages as liquidated

damages in addition to the actual damages in the form of unpaid wages.”)

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $203,839.50, and

grant the following relief:

       a.          Award Plaintiff $200,000.00, consisting of the following overlapping elements:

              i.          unpaid federal minimum and overtime wages, plus an equal amount as liq-

                          uidated damages, pursuant to the FLSA, 29 U.S.C. § 216;




                                                  10
          Case 1:19-cv-03397 Document 1 Filed 11/11/19 Page 11 of 11



           ii.          unpaid regular, D.C. minimum, and overtime wages, plus three times the

                        amount of unpaid wages as liquidated damages, pursuant to the DCMWA,

                        D.C. Code § 32-1012;

          iii.          unpaid regular, D.C. minimum, and overtime wages, plus three times the

                        amount of unpaid wages as liquidated damages, pursuant to the DCWPCL,

                        D.C. Code §§ 32-1303(4) and 32-1308;

     b.          Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

     c.          Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

     proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

     to account for the current market hourly rates for attorney’s services, pursuant to the

     DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $3,439.50);

     d.          Award Plaintiff court costs (currently, $400.00); and

     e.          Award any additional relief the Court deems just.

Date: November 11, 2019                                Respectfully submitted,

                                                       /s/ Justin Zelikovitz
                                                       JUSTIN ZELIKOVITZ, #986001
                                                       DCW AGE L AW
                                                       519 H Street NW
                                                       Washington, DC 20001
                                                       Phone: (202) 803-6083
                                                       Fax: (202) 683-6102
                                                       justin@dcwagelaw.com

                                                       Counsel for Plaintiff




                                                 11
